DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment / Arguments
112(b) Rejections. Applicant’s amendment overcomes the 112(b) rejections to the claims. 
103 Rejections.  Regarding the substantive amendments to the independent claims and new claims, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 12-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa (U.S. Patent App. Pub. No. 2018/0054490 A1) in view Powers (U.S. Patent App. Pub. No. 2018/0374046 A1). 

	Regarding claim 1: 
	Wadhwa teaches: a system (claim 1, system) for measuring characteristics (see e.g. paras. 30-37, can be configured to detect or measure via sensing capabilities)…, the system comprising: an edge device (Fig. 2A1, edge device with a lot of sensors) configured to measure characteristics  (Fig. 2A1) … the edge device comprising. 
	Regarding the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
	…measuring characteristics of a mailing container…an edge device configured to measure characteristics of a mailing container received by the edge device…
	a first sensor configured to generate weight data indicating a weight of the mailing container; 
	a second sensor, a third sensor, or both configured to generate first image data of dimensions of the mailing container; 
	a fourth sensor configured to generate second image data of a particular side of the mailing container; 
	a processor coupled to the first sensor, the second sensor, the third sensor, and the fourth sensor and configured to determine dimension data based on the first image data; and 
	a network interface configured to transmit the weight data, the dimension data, and the second image data as mailing container information to a computing device; and the computing device comprising: 
	a second processor configured to determine whether the mailing container complies with one or more stored composite signatures based on a composite signature generated based on the mailing container information, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: measuring characteristics of a mailing container and related “mailing container” claim appearances, see Powers, which teaches in the context of mailed containers, that it is known to have customer specific specifications, rules and/or packing instructions as they relate to size, weight, etc. (see e.g. para. 28-30, in combination with para. 79, “allowable” set of dimensions, for example, such as weight and volume, in combination with claim 5. This can also be relevant to costs and carrier restrictions (e.g. paras. 8-13)).  Wadhwa is not limited to the types of sensors or applications of its edge devices (see Field and Fig. 1 and para. 32-37). Modifying Wadhwa, such that its system be implemented in the environment of Powers (i.e. to facilitate shipments coming and going from a location), is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill.  
	Re: the above four sensors, consider the following. Wadhwa is also not limited with respect to sensor types and teaches edge devices having multiple (even more than four) sensors coupled or integrated therewith (see para. 33, 50-52 and Fig. 2A1). As further taught and explicitly motivated/described by Wadhwa, “Because the edge devices 120 are generic and fungible, the data it receives from inputs 151 and output 152 are type independent or type agnostic and is free from being restricted to any specific data or sensor protocol.” (see para. 52).
For the first sensor, modifying Wadhwa such that one of its sensor is a weight sensor (see Powers, claim 16, weight information is needed/taught), is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill.  
For the second and third sensor, Wadhwa teaches that cameras as sensors are known (e.g., para. 40). Modifying Wadhwa such to include one or both to generate image data of dimensions (see above mapping to Powers, and e.g., claim 15, this is to manage shipments), is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill.  
For the fourth sensor, same mapping as above with second and third.  The motivation would be to further manage shipments, as per Powers (see Summary). 
	Re: a processor coupled to the first sensor, the second sensor, the third sensor, and the fourth sensor and configured to determine dimension data based on the first image data, see Wadhwa, Fig. 2A1 and related description. The network link cards of the edge device include processors. See also paras. 45-50 and Fig. 11: 1103.  The processors are coupled to the sensors in Wadhwa. This is an alternate teaching of the processor claim feature by Wadhwa. 

Modifying the applied references, in view of either of same, such that all 4 sensors, as mapped above, are coupled to the processor, to determine dimension data, per the teachings of Powers (i.e. managing shipments, see above mapping of Powers and Summary of Powers), is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art.
	Re: a network interface configured to transmit the weight data, the dimension data, and the second image data as container information to a computing device; and the computing device comprising: 
	a second processor configured to determine whether the container complies with one or more stored composite signatures based on a composite signature generated based on the container information, 
	Re: network interface configured to transmit the weight data, the dimension data, and the second image data as container information to a computing device comprising a second processor, see Wadhwa, which teaches a network link card (e.g. Fig. 2A1: 153 and Fig. 11, in combination with paras. 46-56 and Figs. 1A-2E for network communication capabilities over a WAN).  Alternatively, this network interface and communication to a computing device is also taught by Powers, see para. 12, communication platform connected to a network for managing shipments.  Modifying the applied refs, in view of same, to have included the network interface architecture with computing device, to transmit the data, as mapped above as well,  is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art.
	Re: a second processor configured to determine whether the container complies with one or more stored composite signatures based on a composite signature generated based on the mailing container information, Powers teaches, in terms of packages, that it is known to have customer specific specifications, rules and/or packing instructions as they relate to size, weight, etc. (see e.g. para. 79, “allowable” set of dimensions, for example, such as weight and volume, in combination with claim 5. This can also be relevant to costs and carrier restrictions (e.g. paras. 8-13)). These correspond to Applicant’s claimed composite signatures. Modifying the applied references, such that the above functions are performed to determine compliance with one or more stored composite signatures as per Powers (i.e. customer or carrier specific specifications, rules, instructions) (and also, as a second processor, one or more of members of the communication platform connected to a network for managing shipments), is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the system of claim 1, wherein the computing device further comprises: 
	a second network interface configured to receive, from the edge device, the mailing container information; the second processor coupled to the second network interface; and 
	a second memory coupled to the second processor, the second memory storing instructions that, when executed by the second processor, cause the second processor to: 
	generate the composite signature corresponding to the mailing container based on the mailing container information, the composite signature comprising one or more of dimensions of the mailing container, a weight of the mailing container, and indicia of the container; 
	access a database to identify the one or more stored composite signatures corresponding to the composite signature, the one or more stored composite signatures corresponding to one or more other mailing containers; 
	compare the composite signature to the one or more stored composite signatures to determine whether the composite signature is in compliance with the one or more stored composite signatures; and 
	control a process to manage a release of the mailing container into a mail stream based on whether the composite signature is in compliance with the one or more stored composite signatures, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The second network interface configured to receive the container information, which is also coupled with the second processor, can include the communications between the network for managing shipments, per Powers (see para. 12). Alternatively, this is also taught by Wadhwa, Fig 1A (also at least 2 network interfaces).  
	Re: a second memory with instructions to be executed by the second processor as claimed, see Powers, paras. 106-09.   
	Re: generate function, this can be done per Powers when an item is being measured and first done to prepare a shipment (e.g. Powers, claim 5 and 16,and mapping above in claim 1).  Re: access function, this is taught by Powers, accessing a database (i.e. paras. 39 and 77, databases are known), to retrieve information, such as weight, dimensions, packing restrictions (e.g. para. 102-05).  Re: compare, this is taught by the prior art (see mapping to claim 1), to determine compliance.  And re: control function, this is taught by Powers, to control shipping carriers (i.e. mail stream, see Powers, Abstract; can mail and ship products and objects of varying sizes, shapes, configurations).  Modifying the applied references, such that the control is done in response a compliance determination (see mapping to claim 1), is taught, suggested and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 6, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 12:
	Powers and/or Wadhwa further teach: the system of claim 6, wherein the computing device further comprises a display device configured to display a user interface (Powers, para. 87-90 and Fig. 5, display device with GUI) (Wadhwa, Figs. 7-10) that indicates whether the composite signature is in compliance with the one or more stored composite signature (i.e. Fig. 5, GUI to display results of methods described by Powers, which also teaches/suggested compliance; see mapping to claim 1 above) (Wadhwa, can report conditional messages, see para. 56, or messages, para. 156; status messages (Fig. 9)). 
	Modifying the applied references in view of Powers or Wadhwa, such that its GUI provides indications of compliance, i.e. to view and modify an optimized shipping solution (in the case where as shipment is being prepared or received to check and verify)  per Powers (and to show compliance, see Fig. 9, Wadhwa), is taught, suggested and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 13: please see also claim 6. 
	The steps of claim 13 correspond to the functions of claim 6.  The same rationale for rejection applies.  Re: ” a second processor of the computing device” per claim 13, Wadhwa  teaches that devices can have multiple processors (see e.g. paras. 37). 
	Modifying the applied references, such to include a second processor as per Wadhwa, and the features as mapped in claim 6 above, is taught, suggested and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 14:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of claim 13, wherein controlling the process to manage the release of the mailing container comprises: adjusting the indicia based on the one or more stored composite signatures; or stopping the release of the mailing container into the mail stream, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	See above mapping to claim 11 and claim 1, for example.  Applicant’s claim 14 is taught as a result of determining compliance, as taught by the prior art, insomuch as using the information gathered via sensors (mapped in claim 1) to compare with customer specific specifications, rules and/or packing instructions as they relate to size, weight, etc. as per Powers (see mapping to claim 1 above) and/or indicia, as mapped above in claim 10.  In the event the specifications, rules and/or instructions or allowable dimensions are not met, then adjustment (modification) or stopping release (to, i.e. modify) (see e.g. para. 29, 54,  89, 100 of Powers, the concept of going back to fix something is known in the art). Re: mail stream, this is also taught by Powers (i.e. see Abstract which teaches shipping carriers and mail stream; can mail and ship products and objects of varying sizes, shapes, configurations).   
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 15:
	Powers further teaches: the method of claim 13, further comprising generating by the second processor a graphical user interface (GUI) (e.g. Fig. 5) (see also Wadhwa, Figs. 7-10, GUI as alternate teaching of this feature) that includes an indication of whether the composite signature is in compliance with the one or more stored composite signatures and the dimensions of the mailing container, the weight of the mailing container, an image of one or more indicia on a particular side of the mailing container, an indication of one or more errors when the composite signature is not in compliance with the one or more stored composite signatures, or a combination thereof (i.e. Fig. 5, GUI to display results of methods described by Powers, which also teaches/suggested compliance; see e.g. mapping to claim 1 above).  Modifying the applied refs, in view of Powers, such that its GUI provides indications of compliance, i.e. to view and modify an optimized shipping solution (in the case where as shipment is being prepared or received to check and verify), is taught, suggested and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 21: see also claim 1. 
	The method of claim 21 corresponds to the functions performed by the system of claim 1. Thus, the same rationale for rejection applies. 



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa in view Powers and further in view of Trujillo, V. E., & Hinders, M. K. (2019). Container monitoring with infrared catadioptric imaging and automatic intruder detection. SN Applied Sciences, 1(12), 1-25 (“Trujillo”) and Key (U.S. Patent App. Pub. No. 2016/0363990; cited in Applicant’s IDS) 

	Regarding claim 2:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained :the system of claim 1, wherein the first sensor comprises a scale, and wherein the fourth sensor comprises a high-definition camera, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: the first sensor being, i.e. a scale, this is taught by Key (e.g. Key, claim 8 scale to weigh items, such as those being shipped (see para. 5)). Re: the fourth sensor being a high def camera, both Trujillo and Key teach cameras as sensors (see Trujillo, sections 1-2 and Figs. 2-3; and Key, claims 11-12).  As for high definition images, Trujillo teaches obtaining high resolution images, here, by providing highest resolution coverage where needed by dividing the coverage area into zones (see p. 4).  
	Modifying the applied references, such to include the above sensors, and such that the cameras of Key include at least one for high definition images, such images suggested for obtainment by Trujillo (but instead of the mechanisms of Trujillo to increase a field of view (see Section 3), utilize a camera), is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa in view Powers and further in view of Trujillo.

	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained the system of claim 1, wherein the second sensor comprises a camera, and wherein the third sensor comprises an ultrasound sensor, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Trujillo teaches a system with at least two sensors being a camera and ultrasound sensor (see sections 1-2 and Fig. 2 and 3 (note: lamb waves are a form of ultrasonic wave propagation).  Modifying the applied references, such to include the above sensors (recall, Wadhwa teaches sensors as cameras, as mapped in claim 1), is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 19:
	Trujillo further teaches: the method of claim 13, further comprising training by the second processor a machine learning model based on training data (e.g. Section 4), wherein training the machine learning model comprises: 
	receiving the training data (section 4.1, data collection, here a dataset including 30 videos inside of two shipping containers over a period of time); 
	sorting the training data (section 4.1, sorted into those taken from times of day, poses, partial occlusion); 
	looping over images in the training data (section 4.1 and arriving at Table 2, summary of data); 
	resizing each image of the training data to a fixed size (page. 17 begin feature extraction by capturing 66 x 130 sized pixel windows); 
	calculating features for each image of the training data (page 17, feature extraction/classification); 
	scaling the features for each image of the training data (page 17, cropping windows for training; alternatively this is also taught by cell sizes and block sizes of 8 x 8 and 8 x 16 pixels, respectively); 
	training the machine learning model based on the features (section 4); and 
	storing the machine learning model in a memory (Section 4 in combination with Powers, paras. 108-09, instructions stored on memory, such as those re: embedded machine learning of Trujillo).
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of Trujillo and Powers, to have obtained the above, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 19, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	




Claims 4, 5, 10, 11, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa in view Powers and further in view of Key.

	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the system of claim 1, further comprising a reference marker coupled to a surface of the edge device on an opposite side from the second sensor, 
	wherein the reference marker is configured to enable determination of a thickness of the mailing container based on a comparison of the thickness to the reference marker, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Key teaches coupling a “dimensional measuring device” to an opposite side from the second sensor (i.e. a camera, see mapping to claim 1 above).  Here, the dimensional measuring device is enabled to determine measurements of the container based on a comparison of known reference measurements of the dimensional measurement device (see e.g. claim 14, claim 20 and paras. 13-15, 83-88).  The three orthogonal directions of the package in Key corresponds to a teaching of a thickness measurement (see e.g. Fig. 1, thickness can correspond to “h”).  Here, the dimensional measuring device corresponds to Applicant’s claimed reference marker.  
	Modifying the applied references, in view of Key, such to include the above measurement using reference measurements of a marker on a surface of an edge device, edge device mapped in claim 1, is all of taught, suggested and obvious and predictable over the prior art.  Alternatively, such a modification would have also been obvious as design choice to one of ordinary skill. Applicant’s specification does not indicate or suggest that the location of the reference marker is critical to the claimed invention. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the system of claim 4, wherein the reference marker comprises a triangle that is coupled to the edge device and located a particular distance above a base of the edge device, and 
	wherein the thickness of the mailing container is determined based on a number of pixels between a top of the mailing container and the triangle in the first image data, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A). 	
	Re: thickness determined based on number of pixels, see Key, claims 14, 20, and paras 13-15, 74, dimensional measurement in units of pixels is known. 
	Re: triangular shapes located a distance above a base, Key teaches one example of a reference marker, here in the shape of a dimensional measuring device (e.g. Fig. 2 and mapping to claim 4 above), placed particular distance above a base, to provide a scale length or set of known reference measurements from which to determine those of a package being examined (mapping to claim 4 above). Key is not particularly limited to the shape of configuration of its reference marker, and teaches/suggests/is open the possibility of various other configurations of a reference marker to for use in relation to an item that is being measured (e.g. claim 7, paras. 43-45 (measuring device can be modified to different shapes).  See also paras. 52-55, 71-88).  
	Accordingly, modifying the applied references, such that the reference marker of Key is in the shape of a triangle, is taught and suggested by Key, and, alternatively, would be a matter of obvious design choice to one of ordinary skill in the art.  Applicant’s specification does not indicate that a specific location, shape or configuration of the reference marker is critical to the claimed invention (specification, paras. 54-55).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 10:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the system of claim 1, wherein the second image data includes one or more images of one or more indicia located on the particular side of the container, and comparing the composite signature to the one or more stored composite signatures comprises comparing sizes of the one or more indicia, locations of the one or more indicia, shapes of the one or more indicia, text of the one or more indicia, or a combination thereof, to corresponding features of indicia corresponding to the one or more stored composite signatures, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Key teaches: wherein the second image data includes one or more images of one or more indicia located on the particular side of the container (e.g. para. 58, 101, labels can be on packages).
	The prior art also teaches composite signatures, i.e. to determine if the size, dimensions, shipment, container, etc., comply (see e.g. mapping to claims 1 and 6).  Re: the composite signature containing information related to the indicia and comparing to stored composite signatures, Key teaches that it is known to use an OCR module, for example, to extract/process text information from images (e.g. para. 97). This alone teaches the above features, such to compare the text to make sure the address information is correct, for example.  Alternatively, Key in combination with the applied references can use the labels that contain a QR code to compare with stores composite signatures to determine compliance (e.g. para. 101).   
	The prior art included each element recited in claim 10, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 11:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the system of claim 1, wherein the second image data includes one or more images of one or more indicia located on the particular side of the container; and the composite signature is in compliance with the one or more stored composite signatures when the dimensions of the mailing container substantially match dimensions of one of one or more other mailing containers that correspond to the one or more stored composite signatures, when the weight of the container substantially matches a weight of one of the one or more other mailing containers, when the indicia of the mailing container substantially match indicia of one of the one or more other mailing containers, or a combination thereof, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	See above mapping to claim 10 re: first feature of wherein clause which is identical to what is in claim 10.  The remaining features of Applicant’s claim 11 are taught by the prior art insomuch as using the information gathered via sensors (mapped in claim 1) to compare with customer specific specifications, rules and/or packing instructions as they relate to size, weight, etc. as per Powers (see above mapping to claim 1) and/or indicia, as mapped above in claim 10.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 18:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of claim 13, further comprising: performing by the second processor optical character recognition (OCR) on one or more indicia included in the second image of the image data to determine text on the particular side of the mailing container; and 
	comparing by the second processor the text on the particular side of the mailing container to text included in the one or more stored composite signatures, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art teaches composite signatures to determine compliance (see mapping to claim 1 and 6).  Re: the composite signature containing information related to the text and comparing to stored composite signatures, Key teaches that it is known to use an OCR module, for example, to extract/process text information from images (e.g. para. 97). This alone teaches the above features, such to compare the text to make sure the address information is correct, for example.  
	The prior art included each element recited in claim 18, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.

Regarding claim 22: 
It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the system of claim 1, wherein the edge device further comprises a receptacle configured to receive the mailing container for generation of the weight data, the first image data, or the second image data, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
Key teaches receptacles for receiving mailing containers to obtain weight, first or second image data (e.g. Figs. 3A, 3B and 4). Modifying the applied references, such to include this configuration as part of the sensor configuration of the edge device as per Wadhwa (see mapping to claim 1), is taught and suggested by the prior art, would have been obvious and predictable to one of ordinary skill in the art. 
One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa in view of Powers and further in view of Ramesh (U.S. Patent No. 8,990,199 B1). 

	Regarding claim 16:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 15, wherein the GUI further includes a display of a similarity index between an image of the container and an image of a particular container corresponding to one of the one or more stored composite signatures, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Ramesh teaches that it is known to calculate similarity scores (i.e. a similarity index) based on a comparison of image extracted or related features (e.g. C15). Likewise, Powers teaches images of, for example, optimally packed containers (e.g. Fig. 6). Modifying the applied references, such to display in the GUI of Powers, a similarity index, such as that taught by Ramesh, between container images and a stored container image corresponding to a store signature (i.e. such as an optimally packed one with a weight and volume per Fig. 6 of Powers, just as an example), is taught, suggested and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 16, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.




Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa in view of Powers and Trujillo, and further in view of Ren, Q., Cheng, H., & Han, H. (2017, March). Research on machine learning framework based on random forest algorithm. In AIP conference proceedings (Vol. 1820, No. 1, p. 080020). AIP Publishing LLC (“Ren”). 

	Regarding claim 20:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 19, wherein comparing the composite signature to the one or more stored composite signatures comprises applying the machine learning model to the composite signature and the one or more stored composite signatures, and wherein the machine learning model comprises a random forest model, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	A machine learning model is taught by the prior art (see mapping to claim 19), as composite signatures (mapping to claim 19). Re: a machine learning model that includes a random forest model, see the reference of Ren. Ren teaches that it is known to include a random forest algorithm in a machine learning classification algorithm (such as that taught by Trujillo) (Ren, Abstract, and pages 2-4).  Modifying the applied references, in view of Ren, to have included a random forest model as part of the machine learning, also per Ren, is taught, suggested and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 20, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa in view Powers and Key and further in view of Luchinger (U.S. Patent App. Pub. No. 2002/0038567 A1). ,m

	Regarding claim 23: 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 22, wherein: the edge device further comprises a frame; and the receptacle, the first sensor, the second sensor, the third sensor, and the fourth sensor are coupled to or supported by the frame, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Wadhwa teaches an edge device with at least four sensors.  Re: receptacle, this is taught by Key (see mapping to claim 22).  Re: a frame whereby the receptacle and sensors are coupled to or supported by, Luchinger teaches that mechanical frames to support or attach components are known (Fig. 7: 85).  Modifying the applied references, such that a frame is used to couple or support the sensors and receptacle, is taught/suggested by the prior art, would have been obvious and predictable to one of ordinary skill, and a design choice for one of ordinary skill in the art.  Applicant’s specification does not indicate or suggest that the location of the reference marker is critical to the claimed invention. See para. 46. 
	The prior art included each element recited in claim 23, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 24:
Luchinger further teaches: the system of claim 23, wherein: the edge device is modular; and the receptacle is detachably coupled to the frame (e.g. para. 32, 35, here, a weighing-load carrier and spill-collector plates can be detachable). Modifying the applied references, such that the edge device as mapped in claim 1 has a receptacle that is detachably coupled, per Luchinger, to a frame, per Luchinger, and having a modular configuration (Luchinger, para. 19) to give it increased flexibility for reconfiguration (Luchinger, para. 19), is taught/suggested by the prior art, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional refs on the PTO-892 are relevant to the art of delivery, mail, packages and shipping.
*   *   *   *   *
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613